Exhibit 10.40

THIS DEED OF VARIATION is made the 17 day of November 2015
BETWEEN:
(1)
EURO CAR PARTS LIMITED (company registration no. 02680212) whose registered
office is at Euro House, Fulton Road, Wembley Industrial Estate, Wembley,
Middlesex HA9 OTF (the "Company");



(2)
SUKHPAL SINGH AHLUWALIA of the Garth, London Road, Rickmansworth, Hertfordshire
WD3 1JR (the "Executive");



NOW THIS DEED WITNESSES as follows:
1
Definitions

In this deed, unless the context otherwise requires:
1.1     'the Agreement' means the agreement dated 7 November 2014 made between
the (1) Company and (2) Executive for the provision of services by the
Executive.
2
Variation

2.1
The parties have agreed that clause 7.1 of the Agreement can be varied whereby
the salary due under the Agreement is amended to £330,000 per annum effective
from 1 December 2015.

2.2
The parties have agreed that the following will be inserted in clause 7.1 of the
Agreement :



The Executive will receive remuneration of £20,000 per annum in Rupees
equivalent paid by Keystone Automotive Operations (India) Private Limited
(“Keystone India”) subject to the deduction of any applicable employment taxes
or those deductions required by law by Keystone India to be made, for services
provided below by the Executive as Chairman of Keystone Automotive Operations
(India) Private Limited effective from 1 December 2015.


The Executive agrees to make frequent and extended visits to India in order to:
a)
Assess the size and nature of opportunities within the Indian automotive parts
aftermarket

and related market sectors, their geographical distribution and development
possibilities,
b)
Recommend how, when and where LKQ Corporation can successfully enter this
market,

either alone or in partnership with existing operators,
c)
Identify appropriate recruitment candidates who are assessed to have appropriate
skills

and connections to form part of LKQ Corporation’s management team in India.
The output from these investigations is to be given directly to the Chief
Executive Officer of LKQ Corporation.


In addition, the Executive agrees to make sufficient visits to Keystone
Automotive Operations (India) Private Limited , Bangalore, in order to:
a) Assess the management team and existing facilities,
b) Assess the opportunities for expansion and diversification, noting any likely
limitations
especially relating to personnel and real estate,
d)
Recommend the range of business administration activities currently conducted by
LKQ





--------------------------------------------------------------------------------



companies in the United Kingdom and The Netherlands that might profitably be
transferred to LKQ India,
e)
Assist with the initiation, development and execution of a project plan to
successfully

achieve such transfers.
The output from these activities and investigations is to be given directly to
the Chief Executive Officer of LKQ Corporation and shared with the Chief
Executive Officer of LKQ Europe Ltd


2.3
The Company has noted that the address of the Executive has changed to : 89
Winnington Road London N2 0TT



3
Agreement to continue otherwise

3.1
The parties expressly agree and declare that except for these present variations
the Agreement

shall continue in full force and effect in all other respects to the parties.


This document has been executed as a DEED and is delivered and takes effect on
the date stated at the beginning of it.





















--------------------------------------------------------------------------------





Executed as a Deed by Euro Car Parts Limited acting by Todd Cunningham, a
director
/s/ TODD CUNNINGHAM


     Todd Cunningham




/s/ SAMAR NAEEM
SIGNATURE OF WITNESS


WITNESS NAME
SAMAR NAEEM


WITNESS ADDRESS
EURO CAR PARTS LTD
WEMBLEY
HA90TF     
                                                              
WITNESS OCCUPATION
SOLICITOR - HEAD OF LEGAL




 
Executed as a Deed by Sukhpal Singh Ahluwalia in the presence of:




 
/s/ SUKHPAL S. AHLUWALIA
   Sukhpal Singh Ahluwalia


/s/ A. MANGROLA
SIGNATURE OF WITNESS


WITNESS NAME
ARPANA MANGROLA


WITNESS ADDRESS
5TH FLOOR
88 BAKER STREET
LONDON WI06TQ    
                                                              
WITNESS OCCUPATION
DIRECTOR ADMINISTRATION




 




